Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6 are presented for examination.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under provisional obviousness-type double patenting over claims 1-4 of copending Application No. 16/467,593 (reference application) as set forth in the previous Office action dated September 28, 2020 at pages 2-3 as applied to claims 1-4 is hereby WITHDRAWN because the applicants filed a terminal disclaimer.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by Gilliam et al., Journal of Solid State Chemistry, Vol. 173, No. 1, pages 54-58 (2003) as evidenced by Generalic (https://glossary.periodni.com/glossay.php?en=face-centered+cubic+lattice) as set forth in the previous Office action dated September 28, 2020 at pages 3-4 as applied to claims 1-4 is hereby WITHDRAWN due to applicants’ amend to claim 1 to include at least one of a carrier, a diluent, and an excipient.
Allowable Subject Matter
Claims 1-4 and 6 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629